Citation Nr: 0637279	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  99-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling prior 
to January 24, 2003.

2.  Entitlement to an increased evaluation for PTSD, rated as 
70 percent disabling from January 24, 2003.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active service from October 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that determination, the RO denied 
the appellant's claim for an evaluation in excess of 50 
percent for service-connected PTSD.  The appellant disagreed.  

The RO initially concluded that the appellant had not timely 
filed his notice of disagreement, and the Board in its June 
2000 decision agreed.  By an Order dated in March 2001, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the claim for 
further adjudication.  By a December 2001 decision, the Board 
concluded the notice of disagreement was timely and remanded 
the case to the RO for issuance of a statement of the case.  
The appellant subsequently perfected his appeal.  

By an April 2003 decision, the Board denied an evaluation in 
excess of 50 percent for PTSD.  By an Order dated in 
September 2003, the Court vacated that decision and remanded 
the case for further adjudication.  In March 2004, the Board 
remanded the case for further evidentiary development.  In 
light of that development, the RO in a February 2005 rating 
decision assigned a 70 percent evaluation effective January 
24, 2003.  The February 2005 RO decision also denied a total 
disability rating based on individual unemployability (TDIU).  
A timely notice of disagreement with that decision is not of 
record.  

In July 2005, the Board found the veteran was not entitled to 
a rating for PTSD in excess of 50 percent prior to January 
24, 2003, or in excess of 70 percent disabling from January 
24, 2003.  The veteran again appealed to the Court.  In May 
2006, the Court vacated the July 2005 Board decision and 
remanded the matter for compliance with a joint motion.  

The Board notes that the joint motion makes several 
references to a TDIU claim.  The RO has denied that claim 
several times, most recently in February 2005.  Although the 
veteran was represented by his private attorney at the time, 
there is no record of the RO receiving a timely notice of 
disagreement with the denial of TDIU.  Nevertheless, the 
April 2006 joint motion said the Board should consider the 
PTSD rating "including on a basis for TDIU."  The Court's 
May 2006 order remanded for compliance with the instructions 
in the joint motion; therefore, the Board finds that a TDIU 
is at issue in the context of the rating for PTSD.  

In compliance with the joint motion and the order of the 
Court, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In a letter dated in April 2002, in compliance with the 
Veterans Claims Assistance Act of 2000, the RO asked the 
veteran for evidence to support his claim.  The veteran 
apparently has supporting evidence which he has not 
submitted.  

A VA clinical note of January 31, 2003 shows the veteran 
asked for a letter about his condition.  A letter was typed 
and given to the veteran.  The note does not reflect the 
contents of the letter but states that a copy was sent to 
medical records.  A copy is not in the claims file.  There 
was no mention of the letter when the matter was previously 
before the Court, in September 2003.  However, the recent 
joint motion refers to the letter and asserts error because 
the Board did not consider it.  The joint motion states that 
a copy of the letter was attached as an exhibit, but there is 
no such attachment in the claims folder; therefore, a remand 
is necessary to obtain this evidence.  

The joint motion also refers to an October 22, 2003 statement 
by the same VA psychiatrist and states that a copy of the 
letter was attached as an exhibit.  A clinical record dated 
October 17, 2003 shows the veteran would be provided with a 
letter, but it contents are not reported and a copy is not in 
the claims file.  The joint motion states that a copy of the 
letter was attached as an exhibit, but there is no such 
attachment in the claims folder; again, a remand is necessary 
to obtain this evidence.  

The veteran's representative has requested another VA 
psychiatric examination.  Since it appears that significant 
evidence may be added to the record to be reviewed by an 
examiner, another examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran, through his 
attorney, for any evidence which might 
support his claim, including, but not 
limited to copies of the January 31, 
2003 and October 22, 2003 statements by 
a VA psychiatrist concerning the 
veteran's mental condition.  

2.  The VA Medical Center, Newington, 
Connecticut should be asked to provide 
copies of the January 31, 2003 and 
October 22, 2003 statements by a VA 
psychiatrist concerning the veteran's 
mental condition.  

3.  Copies of VA clinical notes after 
April 2004 should be associated with 
the claims folder.  

4.  After copies of the January 31, 
2003 and October 22, 2003 statements 
are associated with the claims folder, 
schedule the veteran for a VA mental 
examination to determine the extent of 
his service-connected PTSD.  The claims 
folder should be made available to the 
examiner prior to the examination and 
the report should acknowledge that it 
was reviewed.  Any tests or studies 
needed to respond to the following 
should be done.  The examiner should 
respond to the following questions with 
complete explanations:  

a.  What is the severity of the 
veteran's PTSD, including in terms of 
any social impairment, effect on work 
efficiency, and ability to perform 
occupational tasks?  

b.  What is the appropriate Global 
Assessment of Functioning (GAF) score 
for his PTSD, and why?  

c.  Without taking his age into 
account, how does the veteran's PTSD 
affect his ability to be gainfully 
employed?  

d.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the service-connected PTSD, by itself, 
without regard to non-service-connected 
factors such as age, results in total 
occupational and social impairment?  

3.  Review the claims file and ensure 
that any remaining notification and 
development action(s) required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159(b) (2006).  If the 
psychiatric examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it for revision.  

4.  Thereafter, readjudicate the issues 
set forth above.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case summarizing the 
evidence and discussing all pertinent 
legal authority (including 38 C.F.R. 
§ 3.321(b)(1) and § 4.16).  Allow an 
appropriate period for response before 
returning the claims file to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


